BLD-215                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 14-1707
                                      ___________


                     IN RE: ZBIGNIEW CICHY; ANIA NOWAK
                                                  Petitioners

                      ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
                     (Related to D.N.J. Crim. No. 2:10-cr-00633)
                     ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 26, 2014

            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                            (Opinion filed: March 27, 2014 )
                                 _________________

                                      OPINION
                                  _________________


PER CURIAM

       Petitioners Zbigniew Cichy and Ania Nowak, husband and wife, seek a writ of

mandamus to compel the United States District Court for the District of New Jersey to

stay the criminal proceedings against them. For the reasons that follow, we will deny the

petition.
       Mandamus is a drastic remedy available only in the most extraordinary

circumstances. In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). In

order to obtain a writ of mandamus, a petitioner must demonstrate that (1) there are no

other adequate means of obtaining the relief sought; (2) his or her right to the writ is

“clear and indisputable”; and (3) “the writ is appropriate under the circumstances.”

Hollingsworth v. Perry, 558 U.S. 183, 190 (2010).

       Petitioners argue that a stay is necessary due to the District Court Judge’s judicial

misconduct, ineffective assistance of counsel, and the fact that they are being prosecuted

without an indictment. They assert take that a stay is necessary to prevent continuing

violations of their constitutional rights. Even if their allegations were supported by the

record, Petitioners cannot satisfy the conditions for obtaining a writ of mandamus.1

There is another adequate means for obtaining the stay, and that is to request one from

the District Court. We are confident that the District Court would consider their request

in due course. In any event, the issues identified by Petitioners are appropriately

addressed on appeal and in collateral post-trial proceedings.

       The record demonstrates that Petitioners have attempted to delay their criminal

prosecution in every conceivable way since it began. They were first indicted in May,

2010, and have yet to proceed to trial. They were appointed counsel, then invoked their


1
  It is unclear whether Petitioners seek recusal, but to the extent that they do, nothing in
their petition or in the record indicates that the District Court Judge’s “impartiality might
reasonably be questioned.” See 28 U.S.C. § 455(a); In re Kensington Int’l Ltd., 353 F.3d
211, 219 (3d Cir. 2003).
                                                2
rights to self-representation, and then again requested counsel, only to ask that counsel be

removed, at least four times each. They have also asked the District Court Judge to

recuse himself three times, requested stays pending several interlocutory appeals, (C.A.

Nos. 13-2675, 13-3157, 13-3802), and repeatedly resisted the District Court’s order that

they provide handwriting exemplars to the government.2 This petition for a writ of

mandamus seems designed to further delay the criminal proceedings.

         Petitioners have not demonstrated the requisite extraordinary circumstances to

justify issuing a writ of mandamus. In re Diet Drugs Prods. Liab. Litig., 418 F.3d at 378.

We will, therefore, deny their petition.3




2
  Petitioners asked this Court to issue the writ on an emergent basis to prevent them from
providing those exemplars on March 26, 2014. That date has now passed. We presume
that they complied with the order.
3
    Petitioners’ motion to amend their mandamus petition is granted.
                                             3